DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanashita et al (US 2021/0111130) in view of Kreft(US 9,461,826) and Cho(US 2012/0314270).
The reference to Tanashita et al discloses a THz device that is formed within an IC chip(1);
Inherent to the device would be a terahertz operating element that produces electromagnetic waves.  A reflective layer(6) and absorbing layer(5) are shown.  The IC/device with main top side will allow for the EM wave to propagate towards the reflector layer and the opposite side of device/ back surface is shown with electrode coupled via the solder bumps to the substrate/conductive portion to receive power.


    PNG
    media_image1.png
    919
    966
    media_image1.png
    Greyscale

The reference above does not show the absorbing/encapsulating  material about the reflective layer/film, however, this is conventional to have an encapsulating layer covering the terahertz element and reflective layer to allow system isolation. See the Kreft reference  figure and col. 61 below.




    PNG
    media_image2.png
    418
    955
    media_image2.png
    Greyscale

See col. 61, lines 5-26:
“   Different types of shielding are to be applied depending on the type of the excitation by the emitter(s).
Electromagnetic (Radio) Shields
(341) If electromagnetic excitation is used, in one embodiment of the invention, the shielding should be an electromagnetic shielding to provide a Faraday cage within itself For example, the shielding material may be or comprise a metal or another material with high magnetic permeability and high electrical conductivity. This electromagnetic shield may shield anything inside its cocoon, the shielding from all electromagnetic excitations, or at least electromagnetic excitations up to frequencies in the GHz or even THz range. Hence, the permeability of the shielding material should be selected accordingly.
(342) In one embodiment of the invention, the magnetic permeability of the material of the electromagnetic shielding is as high as possible. In an exemplary embodiment of the invention, the shielding has high magnetic permeability, such as for example permalloy (e.g. a Nickel-Iron magnetic alloy). Furthermore, in some applications low coercivity, near zero magnetostriction, and significant anisotropic magneto-resistance of the shielding material may be desirable. High magnetic permeability for example means permeability μ.sub.r higher than approx. 5.000 H/m.”
 The reference to CHO is also recited to show the conventional terahertz element explicitly and the insulating layer being used around the reflector.

The reference to Cho 
    PNG
    media_image3.png
    731
    942
    media_image3.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that terahertz devices need appropriate insulating and reflective layering to isolate the system from internal and external disturbances that may affect the stability of the frequency source as shown by the main reference, Tanashita et al,  with supporting references to Kreft and Cho, for the encapsulation of reflective layer  and  Thz element with an insulation layer.


Re claim 2: the IC chip(primary ref) with solder bumps for flip-chip assembly is shown(C4 type config) for mounting to substrate/conductive portion with contacts.

Allowable Subject Matter
Claims 4-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849